DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda (US 20110239846 A1).
	Regarding claim 1, Shimoda discloses a sound source comprising:  a memory storing instructions, and a processor that implements the instructions to execute a plurality of tasks (Fig. 4 and related text), including: a first calculating task that calculates a first estimated value (e.g., the calculated time period, see para. 0076) based on a detection result yielded by a detecting device that detects passage of a key through a first position (P1), a second position (P2), and a third position (P3) within a range of depression of the key (para. 0065-0068, 0076), the first estimated value pertaining to behavior of the key at a predetermined position within the range of 
 
	Regarding claims 3 and 4, Shimoda discloses: wherein the first calculating task 5calculates the first estimated value based on the first period of time, wherein the first calculating task calculates the first estimated value based on the second period of time (para. 0065-0068, 0076).  
	Regarding claim 5, Shimoda discloses: wherein the first estimated value and the second estimated value correspond to an estimated velocity of the key (para. 0066, 0075).  
	Regarding claim 6, Shimoda discloses: wherein the fourth position is a deepest position within the range of depression (by inherency, the deepest position within the range of key depression corresponds to a key depression depth at which the hammer 4 abuts against the stopper 8, see para. 0066, 0075).
	Regarding claim 7, Shimoda discloses: wherein the signal generating task changes a relative relationship between a timing of generation of the first sound signal and a timing of generation of the second sound signal based on the detection result (see discussion of Fig. 9).  
	Regarding claim 8, Shimoda discloses: wherein the detecting device (Figs. 4 and 5) is provided in correspondence with at least a first key (e.g., a white or black key on the left side of the key 3 in Fig. 1, also see para. 0047) and a second key (e.g., a white 
	Regarding claim 9, Shimoda discloses a keyboard musical instrument (Abstract; para. 0047) comprising:  a detecting device (Figs. 4 and 5) that detects passage of a key through a first position (P1), a second position (P2), and a third position (P3) within a range of depression of the key (para. 0065-0068, 0076); a sound source comprising: a memory storing instructions, and a processor that implements the instructions to execute a plurality of tasks (Fig. 4 and related text), including: a first calculating task that calculates a first estimated value (e.g., the calculated time period, see para. 0076) based on a detection result yielded by the detecting device, the first estimated value pertaining to behavior of the key at a predetermined position within the range of depression (para. 0076), the second position being deeper than the first position, the third position being deeper than the second position (Fig. 6 and related text); a second calculating task that calculates a second estimated value (e.g., the velocity V) based on the detection result (para. 0076), the second estimated value pertaining to behavior of the key at a fourth position (e.g., the deepest position within the range of key depression 
	Regarding claim 10, Shimoda discloses a method for generating sound signal comprising:   calculating a first estimated value (e.g., the calculated time period, see para. 0076) based on a detection result yielded by a detecting device that detects passage of a key through a first position (P1), a second position (P2), and a third position (P3) within a range of depression of the key (para. 0065-0068, 0076), the first estimated value pertaining to behavior of the key at a predetermined position within the 
	Regarding claims 11-17, Shimoda discloses the claimed invention (see discussions for claims 2-8 above).

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837